1

2

3
                                   UNITED STATES DISTRICT COURT
4
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6     UNITED STATES OF AMERICA,                               CASE NO. 1:11-CR-00026-4 LJO
7                              Plaintiff,                     ORDER DENYING MOTION FOR
                                                              EARLY TERMINATION OF
8                       v.                                    SUPERVISED RELEASE (ECF No. 641)
9     SNEHA MOHAMMADI,
10
                               Defendant.
11

12

13          The Court has received and reviewed the Defendant’s Request for Early Termination of her

14 Supervised Release. It is opposed by the United States Attorney’s Office as well as by Probation.

15          Based on the amount of the loss to victims as compared to the amount paid, restitution has been

16 minimal at best. In convictions of this nature, the restitution is a huge aspect of post-conviction activity.

17 It has not occurred to a level that would justify the instant request.

18          Accordingly, the motion is DENIED.

19

20 IT IS SO ORDERED.

21      Dated:     April 2, 2019                              /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
22

23

24

25

                                                          1
